 



Exhibit 10(d)
December 14, 2006
Lincoln Electric Holdings, Inc.
The Lincoln Electric Company
22801 Saint Clair Avenue
Cleveland, OH 44117-1199
Attention: Chief Financial Officer

     
Re:
  Amendment to Amended and Restated Note Purchase
and Private Shelf Agreement dated as of April 30, 2002

Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Note Purchase and
Private Shelf Agreement dated as of April 30, 2002 among Lincoln Electric
Holdings, Inc., an Ohio corporation (“Holdings”) and The Lincoln Electric
Company, an Ohio corporation (the “Company”, and, together with Holdings
hereinafter referred to individually as an “Obligor” and collectively as the
“Obligors”), The Prudential Insurance Company of America and each Prudential
Affiliate which may become a party thereto in accordance with the terms thereof,
pursuant to which the Obligors issued and sold and Prudential purchased the
Obligors’ 8.73% senior Notes. The Obligors’ 8.73% senior Notes matured on
November 26, 2003. Currently, there are no Shelf Notes outstanding under the
Agreement. The parties hereto wish to extend the Issuance Period and to amend
the Agreement in certain other respects. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Agreement.
     Pursuant to the request of the Obligors and in accordance with the
provisions of Section 17 of the Agreement, the parties hereto agree as follows:
     SECTION 1. Amendment. From and after the date this letter becomes effective
in accordance with its terms, the Agreement is amended as follows:
     1.1 The cover page to the Agreement is hereby amended to delete in its
entirety the reference to “8.73% Senior Notes due November 26, 2003” appearing
therein and to substitute therefore a reference to “$100,000,000”.
     1.2 Section 1A, Section 2A and Exhibit A-1 are hereby deleted in their
entirety.
     1.3 Section 2B(2)(i) of the Agreement is amended to delete in its entirety

 



--------------------------------------------------------------------------------



 



Lincoln Electric
December 14, 2006
Page 2
clause (i) thereof and to substitute therefore the following: “(i) December 14,
2009 (or if such date is not a Business Day, the Business Day next preceding
such date) and”.
     1.4 The Obligors and Prudential (as such term is defined in the Agreement
after giving effect to this letter) expressly agree and acknowledge that as of
the date hereof the Available Facility Amount is $100,000,000. NOTWITHSTANDING
THE FOREGOING, THIS AMENDMENT AND THE AGREEMENT HAVE BEEN ENTERED INTO ON THE
EXPRESS UNDERSTANDING THAT NEITHER PRUDENTIAL NOR ANY PRUDENTIAL AFFILIATE (AS
SUCH TERM IS DEFINED IN THE AGREEMENT AFTER GIVING EFFECT TO THIS LETTER) SHALL
BE OBLIGATED TO MAKE OR ACCEPT OFFERS TO PURCHASE SHELF NOTES, OR TO QUOTE
RATES, SPREADS OR OTHER TERMS WITH RESPECT TO SPECIFIC PURCHASES OF SHELF NOTES,
AND THE FACILITY SHALL IN NO WAY BE CONSTRUED AS A COMMITMENT BY PRUDENTIAL OR
ANY PRUDENTIAL AFFILIATE.
     1.5 Section 10 of the Agreement is amended by inserting the following new
Section 10.9 immediately after Section 10.8:
        “10.9. Terrorism Sanction Regulations. The Obligors will not, and will
not permit any Restricted Subsidiary, to (i) become a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(ii) engage in any dealings or transactions with any such Person, to the extent
that such dealings or transactions violate any provision of any statute or other
rule or regulation of any applicable Governmental Authority.”
     1.6 Section 5.16 of the Agreement is amended and restated by deleting
Section 5.16 in its entirety and substituting therefore the following:
        “5.16. Foreign Assets Control Regulations, etc. (a) Neither the sale of
the Notes by the Obligors hereunder nor their use of the proceeds thereof will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto.
        (b) Neither the Obligors nor any of their Restricted Subsidiaries (i) is
a Person described or designated in the Specially Designated Nationals and
Blocked Persons List of the Office of Foreign Assets Control or in Section 1 of

 



--------------------------------------------------------------------------------



 



Lincoln Electric
December 14, 2006
Page 3
the Anti-Terrorism Order or (ii) engages in any dealings or transactions with
any such Person, to the extent that such dealings or transactions violate any
provision of any applicable statute or other rule or regulation of any
Governmental Authority. The Obligors and the Restricted Subsidiaries are in
compliance, in all material respects, with the USA Patriot Act, to the extent
applicable to the Obligors and the Restricted Subsidiaries.
        (c) No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, to the
extent applicable to the Obligors.”
     1.7 Section 6.2 of the Agreement is amended and restated in its entirety to
read as follows:
        “6.2. Source of Funds. At least one of the following statements is an
accurate representation as to each source of funds (a “Source”) to be used by
such Purchaser to pay the purchase price of the Notes to be purchased by such
Purchaser hereunder:
            (a) the Source is an “insurance company general account” (as the
term is defined in the United States Department of Labor’s Prohibited
Transaction Exemption (“PTE”) 95-60) in respect of which the reserves and
liabilities (as defined by the annual statement for life insurance companies
approved by the National Association of Insurance Commissioners (the “NAIC
Annual Statement”)) for the general account contract(s) held by or on behalf of
any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or
            (b) the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or



 



--------------------------------------------------------------------------------



 



Lincoln Electric
December 14, 2006
Page 4
its related trust) that has any interest in such separate account (or to any
participant or beneficiary of such plan (including any annuitant)) are not
affected in any manner by the investment performance of the separate account; or
            (c) the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 90-1 or (ii) a bank collective investment
fund, within the meaning of the PTE 91-38 and, except as disclosed by such
Purchaser to the Obligors in writing pursuant to this clause (c), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or
            (d) the Source constitutes assets of an “investment fund” (within
the meaning of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a
“qualified professional asset manager” or “QPAM” (within the meaning of Part V
of the QPAM Exemption), no employee benefit plan’s assets that are included in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Section V(c)(1) of the QPAM Exemption) of such employer
or by the same employee organization and managed by such QPAM, exceed 20% of the
total client assets managed by such QPAM, the conditions of Part I(c) and (g) of
the QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 5% or more interest in either Obligor and (i) the
identity of such QPAM and (ii) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Obligors
in writing pursuant to this clause (d); or
            (e) the Source constitutes assets of a “plan(s)” (within the meaning
of Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house
asset manager” or “INHAM” (within the meaning of Part IV of the INHAM
exemption), the conditions of Part I(a), (g) and (h) of the INHAM Exemption are
satisfied, neither the INHAM nor a person controlling or controlled by the INHAM
(applying the definition of “control” in Section IV(h) of the INHAM Exemption)
owns a 5% or more interest in either Obligor and (i) the identity of such INHAM
and (ii) the name(s) of the employee benefit plan(s) whose assets



 



--------------------------------------------------------------------------------



 



Lincoln Electric
December 14, 2006
Page 5
constitute the Source have been disclosed to the Obligors in writing pursuant to
this clause (e); or
            (f) the Source is a governmental plan; or
            (g) the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Obligors in writing pursuant to this clause
(g); or
            (h) the Source does not include assets of any employee benefit plan,
other than a plan exempt from the coverage of ERISA.
        As used in this Section 6.2, the terms “employee benefit plan”,
“governmental plan”, and “separate account” shall have the respective meanings
assigned to such terms in Section 3 of ERISA.”
     1.8 Section 10.7 of the Agreement is amended by adding the following at the
end of subsection 10.7(k)(v) thereof between the reference to “Net Worth” and
the period (“.”) at the end of Section 10.7(k)(v):
        “; provided that, without the prior written consent of the Required
Holders, the primary credit facilities of each Obligor shall not become secured
by Liens in reliance on this clause (v)”
     1.9 The Agreement (and each of its Schedules and Exhibits) is amended by
replacing each reference to “The Prudential Insurance Company of America” with a
reference to “Prudential Investment Management, Inc.”
     1.10 Schedule B of the Agreement is amended by adding, or amending and
restating, as applicable, the following definitions:
        “Anti-Terrorism Order” shall mean Executive Order No. 13224 of
September 24, 2001, Blocking Property and Prohibiting Transactions with Persons
Who Commit, Threaten to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079
(2001), as amended.
        “Prudential” shall mean Prudential Investment Management, Inc.

 



--------------------------------------------------------------------------------



 



Lincoln Electric
December 14, 2006
Page 6
        “Prudential Affiliate” shall mean (i) any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with Prudential and (ii) any managed account, investment fund or other
vehicle for which Prudential or any Prudential Affiliate described in clause
(i) acts as investment advisor or portfolio manager. A Person shall be deemed to
control a corporation if such Person possesses, directly or indirectly, the
power to direct or cause the direction of the management and policies of such
corporation, whether through the ownership of voting securities, by contract or
otherwise.
        “USA Patriot Act” shall mean United States Public Law 107-56, Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time in
effect.
     1.11 Exhibit A-2 (Form of Shelf Note) to the Agreement is amended by
replacing each reference to “the Bank of New York” with a reference to “JPMorgan
Chase Bank, National Association”.
     SECTION 2. Representation and Warranty. The Obligors hereby represent and
warrant that no Default or Event of Default exists under the Agreement as of the
date hereof.
     SECTION 3. Assumption. From and after the date this letter becomes
effective in accordance with its terms, Prudential Investment Management, Inc.
(“PIM”) hereby assumes from The Prudential Insurance Company of America each of
the rights and obligations of “Prudential” under the Agreement. It being
understood and agreed that (a) neither The Prudential Insurance Company of
America nor any other holder of Notes is hereby assigning any portion of their
interests in their respective Notes to PIM and (b) The Prudential Insurance
Company of America and each other holder of Notes hereby retain all of their
rights, powers, remedies and privileges conferred upon a holder of Notes under
the Agreement.
     SECTION 4. Conditions Precedent. This letter shall be deemed effective as
of the date hereof upon the return to PIM on or before December 31, 2006 of a
counterpart hereof duly executed by the Obligors and Prudential. Upon execution
hereof by the Obligors, this letter should be returned to: Prudential Capital
Group, Two Prudential Plaza, Suite 5600, Chicago, Illinois 60601, Attention:
Scott B. Barnett.

 



--------------------------------------------------------------------------------



 



Lincoln Electric
December 14, 2006
Page 7
     SECTION 5. Reference to and Effect on Agreement. Upon the effectiveness of
this letter, each reference to the Agreement and the Notes in any other
document, instrument or agreement shall mean and be a reference to the Agreement
and the Notes as modified by this letter. Except as specifically set forth in
Section 1 hereof, the Agreement shall remain in full force and effect and is
hereby ratified and confirmed in all respects.
     SECTION 6. Governing Law. THIS LETTER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF
THE STATE OF NEW YORK (EXCLUDING ANY CONFLICTS OF LAW RULES WHICH WOULD
OTHERWISE CAUSE THIS LETTER TO BE CONSTRUED OR ENFORCED IN ACCORDANCE WITH, OR
THE RIGHTS OF THE PARTIES TO BE GOVERNED BY, THE LAWS OF ANY OTHER
JURISDICTION).
     SECTION 7. Counterparts; Section Titles. This letter may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
letter by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this letter. The section titles
contained in this letter are and shall be without substance, meaning or content
of any kind whatsoever and are not a part of the agreement between the parties
hereto.

              Very truly yours,
 
            PRUDENTIAL INVESTMENT
MANAGEMENT, INC.
 
       
 
       
 
  By:   /s/ Tan Vu
 
            Name: Tan Vu     Title: Vice President
 
       
 
            THE PRUDENTIAL INSURANCE COMPANY
  OF AMERICA
 
       
 
  By:   /s/ Tan Vu
 
            Name: Tan Vu     Title: Vice President

 



--------------------------------------------------------------------------------



 



Lincoln Electric
December 14, 2006
Page 8

          Agreed and Accepted:    
 
        LINCOLN ELECTRIC HOLDINGS, INC.    
 
       
By:
  /s/ Vincent K. Petrella
 
        Name: Vincent K. Petrella     Title: Senior Vice President and Chief
Financial Officer    
 
       
 
        THE LINCOLN ELECTRIC COMPANY    
 
       
By:
  /s/ Paul R. Klingensmith    
 
        Name: Paul R. Klingensmith     Title: Treasurer    

 